VICKERY, J.
Now the only defense that is set up by the tenant was that this transaction amounted to an accord and satisfaction; that when the landlord did not return the check immediately, although there was no agreement relative to it in any way before, although he did not use the check in any way, that it amounted to an acceptance of the proposition and he cites some authority to sustain his contention. We do not think the cases cited are in point;, that there was no dispute over any account in this case; there was no unliquidated account; the tenant simply wanted to move out of the place and he moved out and wrote a letter, sent a check which seemed to him to settle the whole controversy. Inasmuch as this was never accepted nor was there even any agreement to accept it, we do not see how there could be an accord and satisfaction. We think the court below committed no error and the judgment was sustained by sufficient evidence. There being no error in the record, the judgment will be affirmed.
(Sullivan, P.J., and Levine, J., concur.)